Bill filed by appellee against appellants to enforce specific performance of a contract to convey certain specifically described real estate, consisting of a store building and two acres of land on which the same is situated.
The bill alleges that the complainant contracted to purchase said property and that defendants contracted to sell the same to her for a consideration of Fifteen Hundred Dollars, all of which has been paid except $171.30, which the complainant is ready, able and willing to pay, and which she has offered to pay, but the defendants have refused and continue to refuse to make complainant a deed in accordance with the contract.
That complainant went into possession at the time the contract was made, in April, 1934, and has continued in possession of the property.
The defendants' demurrers taking the point that averments of the bill are vague and indefinite, and do not sufficiently inform the defendants of the issues which they are called on to meet were properly overruled. Shelley v. Murphy, 234 Ala. 311,174 So. 506.
There is no dispute in the evidence that the defendants contracted to sell and convey to complainant the store building and the ground on which it was situated for a consideration of $1,500, of which $1,328.70 has been paid, in fact this is expressly admitted in the answer filed to the bill. They contend, however, that is all they agreed to sell, not the building and two acres.
The evidence is in conflict on this phase of the case, and after full consideration thereof we are of opinion that it fully sustains the conclusion of the trial court embodied in the decree.
The decree is therefore affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.